Fidelity National Title




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2015

                                       No. 04-14-00913-CV

                                       David MEDRANO,
                                           Appellant

                                                 v.

  FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger with
 Lawyers Title Insurance Corporation, Celine Hinojosa, Barclays Capital Real Estate Inc., d/b/a
          HOMEQ, as Servicing Agent for Duetsche Bank National Trust Company,
                                          Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-00027
                       The Honorable Richard E. Price, Judge Presiding

                                          ORDER
       The unopposed joint motion for an extension of time to file the brief of appellees
Deutsche Bank National Trust Company and Fidelity National Title Insurance Company is
granted. We order the brief due January 8, 2016. Counsel for appellees are advised that further
extensions of time are disfavored; if the brief or a motion partially disposing of this appeal is not
filed by the date ordered, the appeal may be set for submission without a brief from these
appellees.

                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court